Citation Nr: 1805410	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  08-26 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel




INTRODUCTION

The Veteran had active duty from October 1990 to April 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Baltimore, Maryland, has jurisdiction over the Veteran's file.

In December 2012, the Board dismissed the issues of service connection for a heart disorder and an increased rating for reflex sympathetic dystrophy (RSD); reopened the issue of entitlement to service connection for loss of use of bladder; denied the issue of entitlement to an earlier effective date for special monthly compensation (SMC) due to loss of use of the left foot; and remanded the issues of service connection for loss of use of bladder and bowel, entitlement to SMC based on the need for aid and attendance, and entitlement to specially adapted housing and/or a special home adaptation grant.  In November 2015, the RO granted SMC based on the need for aid and attendance and service connection for neurogenic bladder (claimed as loss of use of bladder) and bowel incontinence (claimed as loss of use of bowels).  As such, these issues are no longer before the Board.


FINDING OF FACT

The Veteran's service-connected loss of use of the left foot together with residuals of her service-connected spinal disorders so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSIONS OF LAW

The criteria for a certificate of eligibility for specially adapted housing have been met.  38 U.S.C. § 2101 (2012); 38 C.F.R. § 3.809 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a special home adaptation grant and/or specially adapted housing.

Specially Adapted Housing

A veteran is eligible for assistance in the acquisition of housing with special features made necessary by the veteran's service-connected disability if he or she is entitled to compensation for a permanent and total service-connected disability that is due to, as relevant here, "loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair."  38 U.S.C. § 2101(a) (2012); see also Jensen v. Shulkin, 29 Vet. App. 66, 78-79 (2017) (finding that "loss of use" exists if a veteran has suffered a deprivation of his ability to use his lower extremity so severe that he is precluded from perambulating without of the required assistive devices and that this definition indicates that locomotion is precluded even if a veteran is capable on occasion of moving about unaided).

First, the Veteran has been in receipt of SMC for loss of use of her left foot since April 22, 2005.

Second, the Veteran's service-connected loss of use of the left foot together with residuals of her service-connected spinal disorders so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  In this regard, the Veteran is service-connected for disabilities of the lumbar and cervical spine, respectively rated 60 and 20 percent disabling.  The Veteran is also service-connected for the following disabilities as proximately due to her service-connected spinal disabilities:  depression (100 percent); RSD of the left upper extremity (60 percent), left lower extremity (60 percent), right upper extremity (30 percent), and right lower extremity (20 percent); bowel incontinence (60 percent); neurogenic bladder (60 percent); and right shoulder impingement syndrome (10 percent).

In October 2008, September 2009, June 2014 found that the Veteran's service-connected RSD and spinal disabilities require a wheelchair or motorized scooter for mobility.  VA treatment records dated throughout the appeal further indicate that the Veteran's service-connected disabilities have precluded locomotion without assistive device.  See, e.g., VA treatment records (March 6, 2005; September 17, 2016).  Accordingly, the Board finds that the Veteran's service-connected loss of use of the left foot together with residuals of her service-connected spinal disorders so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  Thus, specially adapted housing is warranted.

As the Veteran is eligible for specially adapted housing, the claim for special home adaptation grant must be denied as a matter of law.  See 38 C.F.R. § 3.809a(a).  


ORDER

Specially adapted housing is granted.

A special home adaptation grant is denied as moot.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


